Citation Nr: 1541239	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-19 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to cervical spine degenerative disc disease (DDD) and degenerative joint disease (DJD) with radiculopathy of the upper extremities.  

2.  Entitlement to an initial disability rating in excess of 10 percent for cervical spine DDD and DJD with radiculopathy of the upper extremities prior to August 9, 2013.  

3.  Entitlement to an initial disability rating in excess of 10 percent for cervical spine DDD and DJD with radiculopathy of the upper extremities from August 9, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2009 to February 2010, with a prior period of active duty for training from August 1996 to April 1997.  

These matters come before the Board of Veterans' Appeals (Board) from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

Thereafter, in September 2014, the Board denied the Veteran's claim of entitlement to service connection for a left shoulder disability.  The Veteran subsequently appealed the matter to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court issued its Order remanding the Veteran's claim consistent with the parties' June 2015 Joint Motion for Remand (JMR).  As discussed below, the Board finds that further development is necessary, and remand is required.  

Additionally, in September 2014, the Board remanded the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for cervical spine degenerative disc disease (DDD) and degenerative joint disease (DJD) with radiculopathy of the upper extremities for a supplemental opinion regarding any neurologic abnormalities associated with the Veteran's cervical spine disability.  As discussed below, the Board finds there has been substantial compliance with the Board's September 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  The evidence since August 9, 2013 allows for application of the applicable rating criteria, and therefore, the Board will proceed with its adjudication of the issue with respect to that rating period; however, the Board finds that an addendum opinion is required regarding the Veteran's increased rating claim prior to August 9, 2013.  Moreover, it is inextricable intertwined with the Veteran's service connection claim remanded herein.  

Therefore, the issues of entitlement to service connection for a left shoulder disability, to include as secondary to cervical spine DDD and DJD with radiculopathy of the upper extremities, and entitlement to an initial disability rating in excess of 10 percent for cervical spine DDD and DJD with radiculopathy of the upper extremities prior to August 9, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

From August 9, 2013, the Veteran's cervical spine radiculopathy of the upper extremities was manifested by mild incomplete paralysis of the lower radicular group bilaterally.  


CONCLUSION OF LAW

The criteria a separate increased 40 percent disability rating for cervical spine radiculopathy of the upper extremities have been met from August 9, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.25, 4.26, 4.40, 4.45, 4.59, 4.71a, 4.1241, DC 8512 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran's increased rating claim arises from his continuing disagreement with the initial disability rating assigned following the grant of service connection for his cervical spine disability.  The Board notes that once an underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required regarding the Veteran's claim on appeal.  

Regarding the duty to assist, the RO has obtained the Veteran's relevant VA treatment records, including VA examination reports, and associated all such records with the claims file.  

The Veteran was afforded a relevant VA examination in August 2013, which the Board finds is adequate to decide the Veteran's claim for the rating period discussed herein, as the examination was based on a thorough clinical examination wherein the examiner obtained and considered the Veteran's prior medical history, and most importantly, described the Veteran's disability in sufficient detail to allow evaluation of the severity of his cervical spine disability and associated neurologic abnormalities by the Board.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  As noted above, the matter was previously remanded by the Board in September 2014 to obtain a clinical opinion regarding any associated neurologic abnormalities related to the Veteran's service-connected cervical spine disability.  Following the Board remand, a VA opinion was obtained in October 2014.  Given this development, the Board finds there has been substantial compliance with the previously requested development, such that further remand is not required for the rating period from August 9, 2013.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claim on appeal.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - Cervical Spine with Radiculopathy from August 9, 2013

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14 (2015), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2015).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed herein, the Board has assigned a staged rating period from August 9, 2013.  

The Veteran's service-connected cervical spine DDD and DJD with radiculopathy of the upper extremities is rated as 10 percent disabling from February 10, 2010, under the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Code (DC) 5242 regarding degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5242 (2015).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 30 percent disability rating is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Id.  Finally, a maximum schedular 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

Notably, the General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  The Veteran is already separately service-connected for radiculopathy of his bilateral upper extremities associated with his cervical DDD and DJD, rated as noncompensable, effective February 10, 2010.  

As noted, the Board has remanded the Veteran's claim of  entitlement to an initial disability rating in excess of 10 percent for cervical spine DDD and DJD with radiculopathy of the upper extremities prior to August 9, 2013.  Therefore, the Board will address below the evidence of record from August 9, 2013 to the present.  

The Veteran was afforded a VA peripheral nerves examination on August 9, 2013.  The VA examiner noted the Veteran's diagnosis of cervical radiculopathy, with a date of diagnosis in 2008.  The Veteran reported a history of gradual onset neck pain with hand paresthesias.  The examiner noted relevant symptoms including mild intermittent pain of the upper extremities, moderate paresthesias and/or dysesthesias of the upper extremities, and moderate numbness of the upper extremities.  Muscle strength, reflex, and sensory tests were all normal.  The examiner documented the Veteran's condition as mild incomplete paralysis of the lower radicular group, which did not affect his ability to work.  

Following the September 2014 Board remand, VA obtained a supplemental opinion in October 2014 regarding the presence of any objective neurological abnormalities due to the Veteran's cervical spine disability.  The VA examiner reviewed the evidence of record and noted, significantly, that the August 2013 VA examination attributed the Veteran's intermittent pain, numbness, and paresthesias to incomplete paralysis of the lower radicular group.  The examiner stated that the Veteran's symptoms being attributable to the lower radicular group indicated that the Veteran had a radiculopathy, or in other words, the August 2013 examination documented that the Veteran had a cervical spine condition which accounts for the symptoms in his arms.  

Based upon the evidence discussed above, the Board finds that the preponderance of evidence weighs in favor of a separate, increased 40 percent disability rating for the Veteran's cervical radiculopathy of the bilateral upper extremities from August 9, 2013.  

The Rating Schedule for Diseases of the Peripheral Nerves contains relevant diagnostic codes.  See 38 C.F.R. § 4.124a (2015).  The term "incomplete paralysis" as used therein indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, such ratings are combined with application of the bilateral factor.  Id.  

When a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  38 C.F.R. § 4.26 (2015).  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  

Upper extremity ratings also depend on whether the disabled extremity is the major or minor extremity.  The major extremity is the one predominantly used by the Veteran.  Only one extremity may be considered to be major.  38 C.F.R. § 4.69 (2015).  The August 2013 VA examination report documents that the Veteran's dominant hand is his right hand.  Therefore, his right upper extremity is his major extremity and his left upper extremity is his minor extremity.  

DC 8512 addresses paralysis of the lower radicular group, as identified by the August 2013 VA examiner.  38 C.F.R. § 4.124a, DC 8512 (2015).  A 20 percent disability rating is warranted for mild incomplete paralysis of the lower radicular group for the major and minor extremities.  Id.  A 30 or 40 percent disability rating is warranted for moderate incomplete paralysis of the lower radicular group in the minor or major extremity, respectively.  Id.  A 40 or 50 percent disability rating is warranted for severe incomplete paralysis of the lower radicular group in the minor or major extremity, respectively.  Id.  Finally, a maximum schedular 60 or 70 percent disability rating is warranted for complete paralysis (manifested when all intrinsic muscles of the hand and some or all of the flexors of the wrist and fingers are paralyzed, with substantial loss of use of the hand) in the minor or major extremity, respectively.  Id.  

As noted in the August 2013 VA examination, and confirmed by the October 2014 supplemental opinion, the Veteran's cervical radiculopathy has resulted in mild incomplete paralysis of the lower radicular group.  Thus, according to DC 8512, a 20 percent disability rating is warranted for the Veteran's right (major) and left (minor) upper extremity radiculopathy.  38 C.F.R. § 4.1241, DC 8512.  After application of the bilateral factor, a 40 percent disability rating is warranted for mild incomplete paralysis of the Veteran's upper extremities from August 9, 2013.  See 38 C.F.R. § 4.26.  A rating in excess of 20 percent for each extremity is not warranted, however, as the evidence does not document more than mild incomplete paralysis of the lower radicular group at any time from August 9, 2013.  38 C.F.R. § 4.1241, DC 8512.  

The Board has also considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or her representative, as required by Schafrath, 1 Vet. App. 589.  However, from August 9, 2013, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 10 percent for the Veteran's cervical spine DDD and DJD pursuant to DC 5242.  The preponderance of the evidence supports a separate, increased 40 percent disability rating for radiculopathy of the bilateral upper extremities manifested by mild incomplete paralysis of the lower radicular group from August 9, 2013, and to that extent, the claim is granted.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.  Extraschedular & TDIU Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the Veteran's cervical spine DDD and DJD with radiculopathy of the upper extremities from August 9, 2013.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

The Board finds that the schedular criteria are adequate to rate the Veteran's cervical spine DDD and DJD with radiculopathy of the upper extremities from August 9, 2013.  In other words, the Veteran does not have any symptoms from his service-connected cervical spine disability that are unusual or are different from those contemplated by the schedular rating criteria.  Moreover, the Veteran has not exhibited other related factors such as marked interference with employment or frequent periods of hospitalization attributable to such symptomatology from August 9, 2013.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's cervical spine DDD and DJD with radiculopathy of the upper extremities from August 9, 2013, and remand for extraschedular consideration is not required.  

Finally, the evidence does not indicate that the Veteran's cervical spine DDD and DJD with radiculopathy of the upper extremities has rendered him unemployable.  Notably, the August 2013 VA examiner stated that there was no functional impact on the Veteran's ability to work due to his peripheral nerve condition; moreover, there is no indication that the Veteran's cervical spine DDD and DJD with radiculopathy of the upper extremities completely precludes him from securing or following a substantially gainful occupation.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  



ORDER

A separate increased 40 percent disability rating for cervical spine radiculopathy of the upper extremities is granted from August 9, 2013


REMAND

Although the Board regrets the additional delay, a remand is required for additional evidentiary development prior to the Board's adjudication of the Veteran's claims of entitlement to service connection for a left shoulder disability, to include as secondary to cervical spine DDD and DJD with radiculopathy of the upper extremities, and entitlement to an initial disability rating in excess of 10 percent for cervical spine DDD and DJD with radiculopathy of the upper extremities prior to August 9, 2013.  Upon remand, VA must afford the Veteran an examination to clarify the statement by the April 2013 VA examiner that the Veteran's shoulder pain was the result of his neck condition.  Additionally, an addendum opinion must be obtained to clarify the extent and severity of the Veteran's bilateral cervical radiculopathy and any other associated neurologic abnormalities prior to August 9, 2013.  


I.  Service Connection - Left Shoulder

As noted above, the Veteran's claim of entitlement to service connection for a left shoulder disability was remanded by the Court in June 2015, consistent with the parties' JMR, which discussed the Board's reliance upon an April 2013 VA examiner's opinion which associated the Veteran's bilateral shoulder pain with his service-connected neck disability.  Specifically, the examiner stated that "the vast majority of the [V]eteran's bilateral shoulder pain is the result of his neck condition."  Additionally, the examiner noted "evidence of shoulder strain, impingement or tendonitis."  

VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Although the Veteran was previously afforded VA examinations which addressed his claimed left shoulder condition, the examinations have not addressed his claim on a secondary basis.  Given the medical evidence discussed above, the Board finds that an addendum VA opinion is necessary to determine the etiology of the Veteran's claimed left shoulder condition, to include as secondary to cervical spine degenerative disc disease (DDD) and degenerative joint disease (DJD) with radiculopathy of the upper extremities.  See 38 C.F.R. § 3.159(c)(4), 3.310 (2015).  


II.  Increased Rating - Cervical Spine with Radiculopathy prior to August 9, 2013

Given the conflicting evidence of record discussed below, the Board finds that a supplemental medical opinion is necessary to clarify the extent and severity of the Veteran's bilateral cervical radiculopathy and any other associated neurologic abnormalities prior to August 9, 2013.  

VA treatment records from April 2010 document no evidence of right ulnar neuropathy on physical examination and no evidence of right median neuropathy.  May 2010 electromyography (EMG) findings likewise document no evidence of right ulnar or median neuropathy.  However, multilevel changes were seen, most significantly in the right C6 muscles.  

A June 2010 addendum to the May 2010 VA examination report reflects that axillary neuropathy was noted to be possible; however, it was not a confirmed finding and not diagnosed.  It was noted that "given otherwise normal examination available data does not support a definitive diagnosis."  Testing was also negative for ulnar and radial neuropathy.  

The May 2011 VA examination report reflects that the Veteran's bilateral upper extremities were normal, with sensory and reflexes intact.  

The April 2013 VA cervical spine examination report documents that muscle strength testing of the upper extremities was normal.  Reflex and sensory testing was also normal, and the report reflects that the Veteran did not have radicular pain or other signs and symptoms of such.  Despite this, the examiner stated that the Veteran has "bilateral upper extremity neuropathy with ongoing care and evaluations."  Likewise, an April 2013 VA peripheral nerves examination report reflects that the Veteran does not have any symptoms attributable to any peripheral nerve condition.  Muscle strength, reflex, sensory testing were each normal.  Upon examination, the Veteran had normal radial, median, ulnar, musculocutaneous , circumflex, long thoracic, upper radicular, middle radicular, and lower radicular nerve groups.  

Notably, April 2013 EMG studies of the right and left upper extremity were abnormal in that there was electro diagnostic evidence of mild chronic multi-level neurogenic changes through the cervical spine, but no evidence of ongoing denervation.  There was no electrodiagnostic evidence of median neuropathy at the wrist, or ulnar neuropathy.  The examiner stated that the Veteran's symptoms of cervical radiculopathy were worsening but stable, based on EMG testing.  Finally, he noted that the Veteran had bilateral upper extremity cervical radiculopathy as the result of his degenerative disc disease of his cervical spine.  

Additionally, the October 2014 supplemental opinion, rendered following a review of the evidence discussed above, noted that it was unclear why there was no radiculopathy noted on the April 2013 VA examination as there was evidence in the record of a radiculopathy dating back to at least 2010.  

Given the above, the Board finds that a supplemental clinical opinion which reconciles the evidence of record, including as discussed above, and clarifies the extent and severity of the Veteran's bilateral cervical radiculopathy and any other associated neurologic abnormalities prior to August 9, 2013 would be useful to the Board in adjudicating the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for cervical spine DDD and DJD with radiculopathy of the upper extremities prior to August 9, 2013.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the April 2013 VA examiner, or an equally qualified VA examiner, for an addendum opinion regarding the Veteran's claim of entitlement to service connection for a left shoulder disability, to include as secondary to his service-connected cervical spine DDD and DJD with radiculopathy of the upper extremities.  The examiner must review the Veteran's entire claims file, including a copy of this remand, prior to rendering the requested opinion.  All necessary diagnostic tests, including a full examination if deemed necessary by the examiner, must be provided.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should also be provided for any opinion expressed.  

Specifically, the examiner must provide an adequate opinion, including a complete rationale for any and all conclusion reached, as to whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran has a current left shoulder disability which is caused by or aggravated by the Veteran's service-connected cervical spine DDD and DJD with radiculopathy of the upper extremities.  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran has a current left shoulder disability which is aggravated by his service-connected cervical spine DDD and DJD with radiculopathy of the upper extremities, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's left shoulder disability prior to any such aggravation.  

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

In rendering the requested opinion, the examiner should specifically discuss his April 2013 statements which noted evidence of shoulder strain, impingement or tendonitis, and associated the Veteran's bilateral shoulder pain with his service-connected neck disability and reconcile these statements with the additional evidence of record.  

2.  Obtain a VA opinion from a qualified VA examiner in order to clarify the extent and severity of the Veteran's bilateral cervical radiculopathy and any other associated neurologic abnormalities prior to August 9, 2013.  The examiner should consider the entire claims file, including this a copy of this remand, in rendering the requested opinion.  All required diagnostic tests, including a full examination of deemed necessary by the examiner, must be conducted prior to rendering the requested opinion.  

Specifically, the VA examiner should identify any cervical radiculopathy or other associated neurologic condition prior to August 9, 2013, discuss the severity of any such condition, and note the specific nerve(s) affected.  

Additionally, the examiner must consider, comment upon, and reconcile the conflicting evidence of record regarding the presence of any neurologic abnormalities associated with the Veteran's cervical spine disability, including, but not limited to, April 2010 VA treatment records which document no evidence of right ulnar neuropathy or right median neuropathy, the May 2010 VA examination report with a June 2010 addendum, the May 2011 VA examination report, the April 2013 VA cervical spine and peripheral nerve examination reports, and the October 2014 VA opinion which notes evidence in the record of a radiculopathy dating back to at least 2010.  

3.  After the above development, readjudicate the Veteran's claims of entitlement to service connection for a left shoulder disability, to include as secondary to cervical spine DDD and DJD with radiculopathy of the upper extremities, and entitlement to an initial disability rating in excess of 10 percent for cervical spine DDD and DJD with radiculopathy of the upper extremities prior to August 9, 2013.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and a reasonable opportunity to respond, after which the matters should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


